DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/12/2021 is acknowledged.  Claims 1, 8, 10 and 11 have been amended.  Claim 9 is canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2011/0306215 A1) (hereinafter referred to as Ding) in et al. (US 6921493 B2) (hereinafter referred to as Chien), and supported by Heo et al. (US 2009/0050603 A1) (hereinafter referred to as Heo).
Regarding claim 1, Ding teaches a method of forming metal traces (method 100 in Fig. 1 with the steps illustrated in Figs. 2A-2D of Ding), comprising: 
providing a metal layer (204 in Fig. 2A of Ding, as described in [0018] of Ding) and forming a bottom anti-reflection coating (BARC) layer (first antireflective layer 206 in Fig. 2A, which is an organic material, as described in [0021] of Ding) on the metal layer; 
forming a patterned photoresist layer (208 in Fig. 2A) on the BARC layer; 
etching away a partial thickness of the BARC layer (as shown in Fig. 2B of Ding, the ARC layer 206 is etched.  At some intermediate step during this etching, a partial thickness of the ARC layer is removed); and 
etching the metal layer with the patterned photoresist layer as a mask (step 106 in Fig. 1 and 2C of Ding) to form therein multiple trenches (210 in Fig. 2C) which partition the metal layer into the metal traces (patterned metal layer 204 in Figs. 2C-D), wherein each of the multiple trenches has a cross section of a rectangular-shape (as Fig. 2D of Ding).  
But Ding is silent as in teaching the method comprising: trimming the patterned photoresist layer and concurrently carrying out a primary etching and an over-etching to etch away a partial thickness of the BARC layer, wherein the trimming of the patterned photoresist layer and the primary etching and over-etching of the BARC layer are carried out using a same etchant gas and under a same range of radio frequency power level; the etching the metal layer with the trimmed patterned photoresist layer.
second and third significant steps described from column 4 line 59 to column 5 line 38 of Chien) and an over-etching step (fourth significant step described in column 5 lines 39-56 of Chien).  The primary etching step uses a gas mixture of Cl2, BCl3 and N2, with rate of about 50 to 150 sccm for Cl2, 50 to 150 sccm for BCl3 and 5 to 15 sccm for N2 (column 4 lines 27-33 of Chien); where the etch process provides a bias voltage of around 100 to 200 V, and performed at a radio frequency power level of 400 to 1000 W (column 4 lines 39-41 of Chien).  The over-etching step also uses a same gas mixture of Cl2, BCl3 and N2, but with some added selectivity of etchant to particular materials (column 5 lines 40-43 of Chien); the rate flow is about 80 to 150 sccm for Cl2, 80 to 150 sccm for BCl3 and 5 to 15 sccm for N2 and wherein the etch process provides a bias voltage of around 100 to 200 V, and performed at a radio frequency power level of 400 to 1000 W (column 5 lines 48-56 of Chien).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Chien’s etching method, i.e. with main etching and over-etching steps, in order to ensure the sidewall of the etched patterns (in this case, in the BARC and DARC layers) in the multi-layer mask to maintain vertical walls.  
As incorporated, the same etchant gas, such as any among Cl2, BCl3 and N2, is used in both primary etching and over-etching. 
Regarding the limitation “trimming the patterned photoresist layer” concurrently with the primary etching and over-etching, Heo discloses that during dry etch process see discussion in [0004] of Heo and their disclosure to prevent the thinning of the photoresist layer).  So this “trimming” phenomenon of the patterned photoresist layer is inherent to a dry etching method such as the technique used by Ding-Chien’s method above.  It follows that the action “trimming the patterned photoresist layer” naturally occurs with the primary etching and over-etching action.
Regarding claim 2, Ding in view of Chien teaches all the limitations of the method of claim 1, but is silent as in teaching wherein the metal layer comprises a first metal barrier layer, an aluminum layer and a second metal barrier layer, which are stacked together sequentially, and wherein the second metal barrier layer is closer to the BARC layer than the first metal barrier layer.
Chien teaches a metal layer to be etched by a dry etching method (Fig. 4 of Chien).  This metal layer comprises a first metal barrier layer (Ti layer 34 and lower TiN layer 36 in Fig. 4 of Chien), an aluminum layer (aluminum alloy layer 38) and a second metal barrier layer (upper TiN layer 36 in Fig. 4 of Chien), which are stacked together sequentially.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed first and second metal barrier layer of Chien around the Al metal layer (204) in Ding in order to prevent the Al atoms from diffusing into surrounding regions. 
As incorporated, the second metal barrier layer 36 of Chien would be formed above the Al metal layer 204 of Ding and under the antireflective layers 206 of Ding.
Regarding claim 3, Ding in view of Chien teaches all the limitations of the method of claim 2, and also teaches wherein the first metal barrier layers is a Ti/TiN as described in Table on top of column 3 of Chien), but is silent as in teaching the second metal barrier layers is a Ti/TiN stacked layer.  
Chien discloses that the lower barrier layer is a Ti/TiN stacked layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also made the top barrier layer from Ti/TiN stacked layer in order to provide better diffusion/adhesion property to the barrier layer.
Regarding claim 4, Ding in view of Chien teaches all the limitations of the method of claim 1, and further comprising forming a dielectric anti-reflective coating (DARC) layer (second antireflective layer underneath the first antireflective layer 206 as described in [0021] of Ding) between the BARC layer and the metal layer.  
Regarding claim 5, Ding in view of Chien teaches all the limitations of the method of claim 4, and also teaches wherein the BARC layer is an organic or inorganic layer (the organic or inorganic material covers all possible choice of material for a BARC layer.  In other words, any BARC layer, or any material in general, is either organic or inorganic material.  So this limitation is automatically satisfied by Ding.  Regardless, Ding discloses that the BARC layer 206 is an organic layer, as stated in [0021] of Ding), and wherein the DARC layer is a SiO2, SiON or SiN layer (as described in [0021] of Ding).  
Regarding claim 7, Ding in view of Chien teaches all the limitations of the method of claim 1, and also teaches wherein the patterned photoresist layer is trimmed by a dry etching process (as described in columns 4-5 of Chien, the etching process is a dry etching one).  
Regarding claim 8, Ding in view of Chien teaches all the limitations of the method of claim 7, and also teaches wherein an etchant gas used in the dry etching process comprises Cl2 and BCl3 (as combined in claim 1 above, the etchant gas includes Cl2 and BCl3, see columns 4-5 of Chien) and wherein a Cl2/BCl3 flow has a rate ratio between 0.5 and 5 and is performed at a radio frequency power level of 100-500 W (as described in columns 4-5 of Chien, the flow rate of Cl2 is about 50 to 150 sccm, and that of BCl3 is also 50 to 150 sccm; so the rate ratio of these two gases are in the range of 1/3 to 3, which overlaps with the claimed range of 0.5 to 5. The etch power is 400-1000 W overlapping with the claimed range of 100-500W. Thus, a prima facie case of obviousness exists and it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the Cl2/BCL3 flow rate ratio between 0.5 and 5 and is performed the etching at radio frequency power level of 100-500 W.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)) and a bias voltage of 50-200 V (as described in columns 4-5 of Chien, the bias voltage is 100-200 V, which is inside the claimed range of 50-200V).  
Regarding claim 10, Ding in view of Chien teaches all the limitations of the method of claim 1, and also teaches wherein the primary etching is accomplished by an etchant gas comprising Cl2 and BCl3 (as combined in claim 1 above, the etchant gas used in the primary etching includes Cl2 and BCl3, see columns 4-5 of Chien) at a Cl2/BCl3 flow rate ratio between 1 and 5, a radio frequency power level of 100-500 W (as described in columns 4-5 of Chien, the flow rate of Cl2 is about 50 to 150 sccm, and that of BCl3 is also 50 to 150 sccm; so the rate ratio of these two gases are in the range of 1/3 to 3, which overlaps with the claimed range of 0.5 to 5. The etch power is 400-1000 W overlapping with the claimed range of 100-500W. Thus, a prima facie case of obviousness exists and it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the Cl2/BCL3 flow rate ratio between 0.5 and 5 and is performed the etching at radio frequency power level of 100-500 W.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)) and a bias voltage of 200-500 V (as described in columns 4-5 of Chien, the bias voltage is 100-200 V, which does not overlap but is merely close to the claimed range of 200-500V.  Thus, a prima facie case of obviousness exists. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)).  
Regarding claim 11, Ding in view of Chien teaches all the limitations of the method of claim 1, and also teaches wherein the over-etching is accomplished by an etchant gas comprising Cl2 and BCl3 (as combined in claim 1 above, the etchant gas used in the primary etching includes Cl2 and BCl3, see columns 4-5 of Chien) at a 2/BCl3 flow rate ratio between 1 and 5, a radio frequency power level of 100-500 W (as described in columns 4-5 of Chien, the flow rate of Cl2 is about 50 to 150 sccm, and that of BCl3 is also 50 to 150 sccm; so the rate ratio of these two gases are in the range of 1/3 to 3, which overlaps with the claimed range of 0.5 to 5. The etch power is 400-1000 W overlapping with the claimed range of 100-500W. Thus, a prima facie case of obviousness exists and it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the Cl2/BCL3 flow rate ratio between 0.5 and 5 and is performed the etching at radio frequency power level of 100-500 W.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)) and a bias voltage of 200-500 V (as described in columns 4-5 of Chien, the bias voltage is 100-200 V, which does not overlap but is merely close to the claimed range of 200-500V.  Thus, a prima facie case of obviousness exists. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Chien and supported by Heo, and further in view of Chen et al. (US 2012/0094494 A1) (hereinafter referred to as Chen).
Regarding claim 6, Ding in view of Chien teaches all the limitations of the method of claim 5, but is silent as in teaching wherein the BARC layer has a thickness of from 30 nm to 60 nm, and wherein the DARC layer has a thickness of from 20 nm to 50 nm.  
Chen teaches a method of etching a multi-layer hardmask.  The multi-layer hardmask comprises a 50nm thick DARC layer (230 in Fig. 2A of Chen), a 60nm thick BARC layer (220), and a photoresist layer (210) (as described in [0025] of Chen). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the BARC layer with thickness of 60nm and DARC layer with thickness of 50nm, as disclosed by Chen, since these are known ranges BARC/DARC layers that provide sufficient protection during etching process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Tuan A Hoang/Examiner, Art Unit 2822